108 F.3d 1370
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.Sonia RESTREPO-GARCIA;  Albeiro Restrepo, also known asJoseph Mateo;  and Luis Urena, Defendants,Yamile PINEDA-RESTREPO, also known as Martha, Defendant-Appellant.
No. 96-1532.
United States Court of Appeals, Second Circuit.
March 24, 1997.

1
Appearing for Appellant:  Maurice H. Sercarz, New York, New York.


2
Appearing for Appellee:  Kristin M. Cappel, Assistant United States Attorney, Eastern District of New York, Brooklyn, New York.


3
Before FEINBERG and WINTER, Circuit Judges, and POLLACK, District Judge.*


4
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was submitted.


5
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


6
Yamile Pineda-Restrepo appeals from a sentence imposed by Judge Amon following a conviction, obtained by a guilty plea, for conspiracy to distribute, and to possess with intent to distribute, cocaine in violation of 21 U.S.C. § 846.  Appellant was sentenced to 97 months imprisonment, to be followed by a five year term of supervised release.  Pineda-Restrepo argues that the district court erred in refusing to grant her a two-level downward adjustment for being a "minor participant" in the offense, pursuant to United States Sentencing Guidelines § 3B1.2(b).  We disagree.


7
At the sentencing hearing, the government proferred its account of Pineda-Restrepo's role in the charged drug transaction, and Pineda-Restrepo explicitly conceded the accuracy of the government's account.  The government asserted that shortly before her arrest Pineda-Restrepo traveled to the United States from Colombia in order to oversee the distribution of at least 50 kilograms of cocaine.  Pineda-Restrepo also rented an apartment to store the cocaine and recruited her cousin Albeiro Restrepo to assist her in the drug transaction.


8
Given these uncontradicted facts, Judge Amon's conclusion that Pineda-Restrepo played a "highly integral part" in the drug conspiracy and does not qualify as a minor participant under Guidelines § 3B1.2(b) is hardly erroneous.  See United States v. Garcia, 920 F.2d 153, 155 (2d Cir.1990) ("minor participant" reduction depends on a number of factors, including nature of defendant's relationship to other participants, importance of defendant's actions to the venture as a whole, and defendant's awareness of the nature and scope of the criminal enterprise).


9
We therefore affirm.



*
 The Honorable Milton Pollack of the United States District Court for the Southern District of New York, sitting by designation